DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.

Response to Amendment
Claims 1-2, 10, and 22 have been amended while claim 6 has been cancelled. Claims 9, and 14-15 remain cancelled, while claims 16-18 remain withdrawn. Claims 1-5, 7-8, 10-13, and 16-22 are pending and with claims 1-5, 7-8, 10-13, and 19-22 being considered in the present Office action. 

The 103 rejections of the claims are withdrawn in view of the amendment. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant amended the independent claim to include a range for the elemental carbon (i.e., at least 50 wt % to about 90 wt %) and limited the layer to comprise tin metal. 

Applicant argues Miyagawa does not teach the range for the elemental carbon (i.e., at least 50 wt % to about 90 wt %). This argument is not persuasive particularly in view of Example 3 and para. [0078] of Miyagawa. Example 3 formed a resin layer utilizing a resin material having a specific gravity of 0.88 and a carbon black having a specific gravity of 1.5 present in an amount of 85 % by volume and 15 % by volume respectively, see e.g., para. [0126]. Miyagawa teaches the conductive filler (i.e., carbon) in the resin layer may be present from 5 % by volume to 40 % by volume with respect to the total volume of the resin layer, see e.g., para. [0078]. Thus, modifying Example 3 with the range suggested by para. [0078] results in a conductive filler (carbon) present at 40 % by volume and a resin present at of 60 % by volume, with respect to the total volume of the resin layer. The specific gravity (disclosed by Miyagawa) of each material can be used to calculate the amount of each material by weight. For example, when the resin layer has a total volume of 100 mL, the carbon is present in an amount of 40 mL and the resin is present in the amount of 60 mL; in view of the specific gravity of each material, the weight of carbon and resin is 60 g and 52.8 g, respectively (i.e., 40mL*1.5g/mL = 60g and 60mL*0.88g/mL = 52.8g, for a total weight of carbon and resin = 112.8g). Thus, the amount of carbon by weight in the resin layer is about 53 wt.% (i.e., 60g carbon/112.8g total). In view of the foregoing, Miyagawa teaches the conducting coating material comprises at least 50 wt% to 90wt% of elemental carbon.

Applicant’s current remarks (24 February 2022) argue the present application demonstrates an unexpected result for the same reasons noted in the previous remarks (03 November 2021). Again, applicant’s conclusion is not persuasive for the reasons detailed below.
Applicants have the burden of explaining proffered data, see e.g., MPEP 716.02(b), II. In this case, applicant has failed to describe the composition of the examples and corresponding data thereof. What parameter is being assessed to conclude “the results are surprisingly good? What are the numerical values of the parameter for each example (claimed, comparison)? How is the claimed numerical value of the parameter unexpected (and to what degree) compared to the comparison example? How is the difference statistically significant?
More importantly, unexpected results must be commensurate in scope with the claimed invention, MPEP 716.02(d). In this case, applicant requires elemental carbon is present in the range of at least 50 wt % to about 90 wt %, but there is no discussion of the amount of carbon, and nothing to suggest the amount of carbon is within the claimed range in the examples. Further, applicant has failed to establish unexpected results over the claimed range (at least 50 wt % to about 90 wt %) because a sufficient number of tests (inside and outside the claimed range) have not been presented to show the criticality of the claimed invention, In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), MPEP 716.02(d), II. 
Finally, applicant must compare the claimed invention with the closest prior art (MPEP 716.02 (e)). In this case, the claimed invention (substrate comprising a tin coating followed by a carbon ink coating including an azole) is currently compared to a substrate including only a tin coating or to a substrate including only a carbon ink coating including an azole. Miyagawa, however, presents a structure more comparable to the claimed invention. That is, the substrate of Miyagawa includes two layers, a tin coating followed by a carbon ink coating (although the azole is not present). Further, Kanoh teaches the contact resistance between a tin layer and the azole containing layer changes very little (e.g., TABLE shows only a 4% change). Thus, the prior art appears to recognize the synergistic effects between tin and the azole, thereby suggesting the improved corrosion resistance would be expected. In view of the foregoing, the evidence of unexpected results presented in the remarks is not sufficient to overcome a conclusion of obviousness at this time. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10-13, 19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 2006/0280992) in view of Kanoh et al. (US 4,554,209), and Tong et al. (EP 1032038), hereinafter Miyagawa, Kanoh, and Tong.
Regarding Claims 1, 3-5, 12, 13, 21, and 22, Miyagawa teaches an electrochemical device (i.e., fuel cell, see e.g., title) comprising a coated article (separator 10) comprising: a metallic substrate (i.e., metal substrate 11 of separator 10 of the fuel cell, e.g., metal substrate 11 may be a stainless steel, aluminum and steel); and an electrically conductive composite coating (plated layer + resin conductive layers 12), see e.g., Fig. 1, paras. [0050]-[0051], [0060], [0063]. The electrically conductive composite coating (e.g., plated layer + resin conductive layers 12) comprises a layer (i.e., a plated layer) comprising tin directly contacting the metal substrate 11 (e.g., a plated layer is on the surface of the metal substrate 11 and includes at least one of tin, see para. [0063], claim 7) and a layer (i.e., resin conductive layer 12) comprising an electrically conductive coating material comprises a carbon ink comprising elemental carbon (e.g., graphite, carbon fiber, carbon nanotube, carbon black) and an organic binder (i.e., resin), on the plated metal substrate 11, hence on top of the layer comprising tin, see e.g., paras. [0051], [0054], [0055], [0064].
The claimed amount of elemental carbon is addressed next. Example 3 of Miyagawa forms a resin layer utilizing a resin material having a specific gravity of 0.88 and a carbon black having a specific gravity of 1.5 present in an amount of 85 % by volume and 15 % by volume respectively, see e.g., para. [0126]. Miyagawa teaches the conductive filler (i.e., carbon) in the resin layer may be present from 5 % by volume to 40 % by volume with respect to the total volume of the resin layer, see e.g., para. [0078]. Thus, modifying Example 3 with the range suggested by para. [0078] results in a conductive filler (carbon) present at 40 % by volume and a resin present at of 60 % by volume, with respect to the total volume of the resin layer. The specific gravity (disclosed by Miyagawa) of each material can be used to calculate the amount of each material by weight. For example, when the resin layer has a total volume of 100 mL, the carbon is present in an amount of 40 mL and the resin is present in the amount of 60 mL; in view of the specific gravity of each material, the weight of carbon and resin is 60 g and 52.8 g, respectively (i.e., 40mL*1.5g/mL = 60g and 60mL*0.88g/mL = 52.8g, for a total weight of carbon and resin = 112.8g). Thus, the amount of carbon by weight in the resin layer is about 53 wt.% (i.e., 60g carbon/112.8g total). In view of the foregoing, Miyagawa teaches the conducting coating material comprises at least 50 wt% to 90wt% of elemental carbon. The amount of elemental carbon in the prior art overlaps with the claimed values or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I. Further, the claimed range is obvious because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II, A. Finally, Miyagawa teaches the elemental carbon may be optimized based on the type of conductive filler and desired volume resistance (para. [0078]). Thus, the amount of elemental carbon is a result-effective variable for volume resistance; hence, the optimum or workable ranges of said variable might be characterized as routine experimentation, MPEP 2144.05, II., B. 
Regarding Claims 1, 7, 8, and 20, Miyagawa does not teach the resin layer comprises an azole-containing corrosion inhibitor comprising benzotriazole in an amount of 10 wt % or less. However, Kanoh teaches metals (e.g., tin, tin alloys) are susceptible to corrosion if subjected to air, water or solvent or the like. Prevention of such corrosion is achieved by protecting the surface of the metal using organic inhibitors such as benzotriazol, see e.g., col. 1 lines 13-19, col. 2 lines 5-8 and 39-40, examples and table. Corrosion inhibitors, such as benzotriazole, have an advantageous effect on contact resistance, see e.g., Table; specifically, the table shows the change in contact resistance of the tin specimen with the benzotriazole containing coating is small, i.e., 4%. Further, Tong teaches a composition comprising resin (para. [0015]), conductive filler (para. [0020]) and a corrosion inhibitor (e.g., benzimidazole, benzotriazole) enhances electrical stability (corrosion resistance) and prevents significant increases in resistivity (paras. [0011], [0021], and [0033]). The presence of benzimidazole or benzotriazole (5 wt %, but may be present from >0 wt % up to 10 wt %, see e.g., claim 2) in the composition effectively prevents the significant increase in resistivity, see e.g., para. [0033], and Table 4. It would be obvious to one having ordinary skill in the art to include an azole (from > 0 wt % up to 10 wt % with respect to carbon and binder), specifically a benzotriazole, in the electrically conductive coating material located on the tin plated metal substrate of Miyagawa because azoles, such as benzotriazole, are known corrosion inhibitors that prevents an increase in resistivity of metals (including tin), as suggested by Kanoh and Tong. One of ordinary skill in that art would expect the presence of azoles (such as benzimidazole or benzotrizole) in the electrically conductive coating material to effectively provide corrosion resistance for the tin plated metal substrate of Miyagawa and to prevent significant increases in resistivity.
Regarding Claim 2, Miyagawa includes two or more layers comprising the electrically conductive coating material (e.g., layer 12 is made of layers 13 and 14, or 13, 14, and 15, see e.g., Figs. 2-3, para. [0054]-[0055]. The layer comprising tin (plating layer) is on both sides of the sus304 plate, hence two or more layers, para. [0118]. Further, it would be obvious to one having ordinary skill in the art to include two or more layers since the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see e.g., 2144.04, VI., B.
Regarding Claim 10, Miyagawa teaches the layer comprising the electrically conductive coating material is between 5 µm to 300 µm (preferably 10 µm to 100 µm), see e.g., paras. [0081]-[0082]. Miyagawa teaches the plating layer (Sn) is 0.8 µm (para. [0124]), which overlaps with or is close to1 nm to 20 µm, thus obvious because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I.
Regarding Claim 11, an area specific electrical resistance is a property of the electrically conductive composite coating.  roduct and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, MPEP 2112.01, I. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01, II. Miyagawa, as modified Kanoh and Tong, teaches all the claimed structural features of the electrically conductive composite coating as described under the rejection of claim 1; hence, the claimed properties (i.e., area specific electrical resistance) are presumed to be inherent.
Regarding Claim 19, Miyagawa teaches the organic binder comprises organic monomeric and/or oligomeric polymer precursor compounds, e.g., polyethylene, see e.g., paras. [0064]-[0067]. 
Regarding Claims 21 and 22, Miyagawa teaches the layer comprising the electrically conductive coating material is between 5 µm to 300 µm (preferably 10 µm to 100 µm), see e.g., paras. [0081]-[0082]. The prior art values overlap with the claimed range of 5 µm to 25 µm. Miyagawa teaches the plating layer is 0.8 µm (para. [0124]), which overlaps with or is close to 5 nm to 10 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa, Kanoh, and Tong in view of WO2015059857, where Yano et al. (US 2016/0240866) is used as a translation, hereinafter Yano.
Regarding Claim 22, Miyagawa does not teach the tin plating layer on the metal substrate is 5 micrometers to 10 micrometers. However, Yano teaches steel separators having Sn alloy layers typically having a thickness of 5 micrometers to 0.1 micrometers to prevent coating defects and corrosion resistance properties from degrading, see e.g., para. [0068]. It would be obvious to one having ordinary skill in the art to make the layer comprising tin (or tin alloy) in Miyagawa between 5 micrometers and 10 micrometers to prevent coating defects and corrosion resistance properties from degrading, as suggested by Yano.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa, Kanoh, and Tong in view of Shibuya et al. (US 2011/0262825), hereinafter Shibuya.
Regarding Claim 11, Miyagawa does not explicitly teach the area specific electrical contact is less than 10 mΩ cm2. However, Shibuya teaches the typical properties needed for fuel cell separators are low contact resistance (i.e., 10 mΩ cm2 or less, see e.g., para. [0164]). It would be obvious to one having ordinary skill in the art the electrically conductive composite coating of Miyagawa has an area specific electrical contact of less than 10 mΩ cm2 to achieve low contact resistance necessary for fuel cell separators, as suggested by Shibuya.

Claims 1-8, 10-13, 19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 2006/0280992) in view of Ebe et al. (KR20120086662, see 08 October 2021 IDS, where US 2012/0186865 is used as a translation), hereinafter Miyagawa and Ebe.
Regarding Claims 1, 3-5, 12, 13, 21, and 22, Miyagawa teaches an electrochemical device (i.e., fuel cell, see e.g., title) comprising a coated article (separator 10) comprising: a metallic substrate (i.e., metal substrate 11 of separator 10 of the fuel cell, e.g., metal substrate 11 may be a stainless steel, aluminum, copper, steel, etc.); and an electrically conductive composite coating (plated layer + resin conductive layers 12), see e.g., Fig. 1, paras. [0050]-[0051], [0060], [0063]. The electrically conductive composite coating (e.g., plated layer + resin conductive layers 12) comprises a layer (i.e., a plated layer) comprising tin and/or a binary or ternary alloy of tin with one or more of nickel, antimony, indium or gallium directly contacting the substrate directly contacting the metal substrate 11 (e.g., a plated layer is on the surface of the metal substrate 11 and includes at least one of tin and nickel, see para. [0063], claim 7) and a layer (i.e., resin conductive layer 12) comprising an electrically conductive coating material comprises a carbon ink comprising elemental carbon (e.g., graphite, carbon fiber, carbon nanotube, carbon black) and an organic binder (i.e., resin), on the plated metal substrate 11, hence on top of the layer comprising tin (or tin alloy), see e.g., paras. [0051], [0054], [0055], [0064]. 
The claimed amount of elemental carbon is addressed next. Example 3 of Miyagawa forms a resin layer utilizing a resin material having a specific gravity of 0.88 and a carbon black having a specific gravity of 1.5 present in an amount of 85 % by volume and 15 % by volume respectively, see e.g., para. [0126]. Miyagawa teaches the conductive filler (i.e., carbon) in the resin layer may be present from 5 % by volume to 40 % by volume with respect to the total volume of the resin layer, see e.g., para. [0078]. Thus, modifying Example 3 with the range suggested by para. [0078] results in a conductive filler (carbon) present at 40 % by volume and a resin present at of 60 % by volume, with respect to the total volume of the resin layer. The specific gravity (disclosed by Miyagawa) of each material can be used to calculate the amount of each material by weight. For example, when the resin layer has a total volume of 100 mL, the carbon is present in an amount of 40 mL and the resin is present in the amount of 60 mL; in view of the specific gravity of each material, the weight of carbon and resin is 60 g and 52.8 g, respectively (i.e., 40mL*1.5g/mL = 60g and 60mL*0.88g/mL = 52.8g, for a total weight of carbon and resin = 112.8g). Thus, the amount of carbon by weight in the resin layer is about 53 wt.% (i.e., 60g carbon/112.8g total). In view of the foregoing, Miyagawa teaches the conducting coating material comprises at least 50 wt% to 90wt% of elemental carbon. The amount of elemental carbon in the prior art overlaps with the claimed values or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I. Further, the claimed range is obvious because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II, A. Finally, Miyagawa teaches the elemental carbon may be optimized based on the type of conductive filler and desired volume resistance (para. [0078]). Thus, the amount of elemental carbon is a result-effective variable for volume resistance; hence, the optimum or workable ranges of said variable might be characterized as routine experimentation, MPEP 2144.05, II., B. 
Regarding Claims 1, 7, 8, and 20, Miyagawa does not teach the resin layer comprises an azole-containing corrosion inhibitor comprising benzotriazole in an amount of 10 wt % or less. However, Ebe teaches metals (conductor layer 3) are susceptible to corrosion in a fuel cell environment, paras. [0004]-[0008], and [0060]. However, a cover layer (6a, 6b) comprising resin, carbon and an azole compound (10 wt % or less with respect to carbon and resin) prevents corrosion of the conductor layer 3 (paras. [0040]-[0044], and [0060]-[0061]. It would be obvious to one having ordinary skill in the art to include an azole, specifically a benzotriazole, in the electrically conductive coating material located on the tin plated metal substrate of Miyagawa to prevent the tin plated metal substrate from corroding. 
Regarding Claim 2, Miyagawa includes two or more layers comprising the electrically conductive coating material (e.g., layer 12 is made of layers 13 and 14, or 13, 14, and 15, see e.g., Figs. 2-3, para. [0054]-[0055]. The layer comprising tin (plating layer) is on both sides of the sus304 plate, hence two or more layers, para. [0118]. Further, it would be obvious to one having ordinary skill in the art to include two or more layers since the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see e.g., 2144.04, VI., B.
Regarding Claim 10, Miyagawa teaches the layer comprising the electrically conductive coating material is between 5 µm to 300 µm (preferably 10 µm to 100 µm), see e.g., paras. [0081]-[0082]. Miyagawa teaches the plating layer (Sn) is 0.8 µm (para. [0124]), which overlaps with or is close to1 nm to 20 µm, thus obvious because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I.
Regarding Claim 11, an area specific electrical resistance is a property of the electrically conductive composite coating. Product and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, MPEP 2112.01, I. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01, II. Miyagawa, as modified Ebe, teaches all the claimed structural features of the electrically conductive composite coating as described under the rejection of claim 1; hence, the claimed properties (i.e., area specific electrical resistance) are presumed to be inherent.
Regarding Claim 19, Miyagawa teaches the organic binder comprises organic monomeric and/or oligomeric polymer precursor compounds, e.g., polyethylene, see e.g., paras. [0064]-[0067]. 
Regarding Claims 21 and 22, Miyagawa teaches the layer comprising the electrically conductive coating material is between 5 µm to 300 µm (preferably 10 µm to 100 µm), see e.g., paras. [0081]-[0082]. The prior art values overlap with the claimed range of 5 µm to 25 µm. Miyagawa teaches the plating layer is 0.8 µm (para. [0124]), which overlaps with or is close to 5 nm to 10 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa, and Ebe, in view of WO2015059857, where Yano et al. (US 2016/0240866) is used as a translation, hereinafter Yano.
Regarding Claim 22, Miyagawa does not teach the tin plating layer on the metal substrate is 5 micrometers to 10 micrometers. However, Yano teaches steel separators having Sn alloy layers typically having a thickness of 5 micrometers to 0.1 micrometers to prevent coating defects and corrosion resistance properties from degrading, see e.g., para. [0068]. It would be obvious to one having ordinary skill in the art to make the layer comprising tin (or tin alloy) in Miyagawa between 5 micrometers and 10 micrometers to prevent coating defects and corrosion resistance properties from degrading, as suggested by Yano.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa, and Ebe, in view of Shibuya et al. (US 2011/0262825), hereinafter Shibuya.
Regarding Claim 11, Miyagawa does not explicitly teach the area specific electrical contact is less than 10 mΩ cm2. However, Shibuya teaches the typical properties needed for fuel cell separators are low contact resistance (i.e., 10 mΩ cm2 or less, see e.g., para. [0164]). It would be obvious to one having ordinary skill in the art the electrically conductive composite coating of Miyagawa has an area specific electrical contact of less than 10 mΩ cm2 to achieve low contact resistance necessary for fuel cell separators, as suggested by Shibuya.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729